order declining to grant the requested relief. The parties' request to stay
                 the briefing schedule in this matter is denied as moot.
                             It is so ORDERED.




                                                    Pickering




                                                    Parra guirre


                                                                                 ,   J.




                 cc: Hon. Brent T. Adams, District Judge
                      David E. Adkins
                      McCarthy & Holthus, LLP/Las Vegas
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) (947A    e